      Case 3:21-cr-01171-TWR Document 25 Filed 05/27/21 PageID.94 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,               Case No. 21CR1171-TWR
10
                 Plaintiff,
11
           v.                                ORDER GRANTING JOINT MOTION
12                                           TO CONTINUE MOTION
     FRANCISCO BARRERA-                      HEARING/TRIAL SETTING
13
     FLEMATE(1)
14   EDUARDO RIOS(2),
15               Defendant.
16
17        GOOD CAUSE APPEARING IT IS HEREBY ORDERED, that the
18 MOTION HEARING/ TRIAL SETTING in Case No. 21CR1171-TWR be continued
19 from May 28, 2021 at 1:30 P.M., to June 25, 2021 at 1:30PM.
20        The Court finds good cause that time is excludable under 18 U.S.C. §
21 3161(h)(1)(D).
22        The defendant shall each sign and file an acknowledgment of the new court date
23 within 48 hours of this Order.
24
25        SO ORDERED.
26
               5/26/2021
     DATED: ________________
27
                                         HONORABLE TODD W. ROBINSON
28                                       Judge of the United States District Court
